DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 6/21/2022.  These drawings are not acceptable.
Element 224 appears to be pointing to a single hole, not a plurality of micro holes.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the micro holes of claim 52 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is under 35 U.S.C. 102(a)(1) as being anticipated by Kappel et al. (6,062,533).
Regarding claim 34, Kappel et al. shows a fluid micro-injection device, comprising: an execution system (5, 12, 19), including:  5a base body (1) defining an executor mounting cavity (where 5 is located) therein, and the base body being provided with a positioning hole (4) that communicates with the executor mounting cavity; a movable member (11, 7) movably disposed in the positioning hole; an executor (12) movably disposed in the executor mounting cavity, the executor being connected with the movable member to control movement of the movable member (fig 1);  10an adjusting member (19) disposed in the executor mounting cavity and connected with the executor to adjust operating position of the executor; and a plurality of clearance sheets (101) disposed between an inner wall surface of the executor mounting cavity and the adjusting member to adjust a pre-tightening force of the executor;  15a flow channel assembly (10, 27, 17) connected with the execution system, including: a fluid seat (mouth of 27) being defined with a fluid chamber (26) and a flow channel (27) in communication with the fluid chamber, the base body being disposed on the fluid seat (fig 1); a nozzle (outlet to 27) disposed on the fluid seat and in communication with the fluid chamber;  20a movable member (7, 17, 11) movably passing through the fluid chamber to open and close the nozzle; and a fluid supply joint (10) communicating with the flow channel to provide fluid to the nozzle through the flow channel and the fluid chamber.  
Regarding claim 30,  the nozzle defines an 30injection passage (outlet of 27) that penetrates along an up-down direction of the injection passage, and an upper end of the injection passage is formed with a tapered (inlet to 27) surface fitting with a lower end surface of the movable member (fig 1).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 34-38, 40, 44, 45 and 48  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu (CN202070458) in view of Kappel et al. (6,062,533) and Vermes Microdispensing (DE 202014103488 U1)
Regarding claim 34 Wu shows a fluid micro-injection device, comprising: an execution system (5, 9, 11, 10), including:  5a base body (2) defining an executor mounting cavity (where 5 is located) therein, and the base body being provided with a positioning hole (for element 4) that communicates with the executor mounting cavity; a movable member (4) movably disposed in the positioning hole; an executor (5) movably disposed in the executor mounting cavity, the executor being connected with the movable member to control movement of the movable member (fig 1);  10an adjusting member (11) disposed in the executor mounting cavity and connected with the executor to adjust operating position of the executor; 15a flow channel assembly (3) connected with the execution system,
But fails to show a plurality of clearance sheets disposed between an inner wall surface of the executor mounting cavity and the adjusting member to adjust a pre-tightening force of the executor
However, Kappel et al. shows a piezoelectric actuator that includes a plurality of clearance sheets (101) disposed between an inner wall surface of the executor mounting cavity (1) and the actuator element (12) to adjust a pre-tightening force of the executor.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to add the clearance sheets of Kappel et al. between the adjusting member of the actuator element and the inner wall surface of the executor mounting cavity of Wu, in order to set the pressure prestress of the actuator element as taught by Kappel et al (col 9, lines 63-65).
The above combination still fails to teach  that the flow channel assembly includes: a fluid seat  being defined with a fluid chamber  and a flow channel  in communication with the fluid chamber, the base body being disposed on the fluid seat ; a nozzle  disposed on the fluid seat and in communication with the fluid chamber;  20a movable member  movably passing through the fluid chamber to open and close the nozzle; and a fluid supply joint communicating with the flow channel to provide fluid to the nozzle through the flow channel and the fluid chamber.
However, Vermes Microdispensing teaches a similar injection device that includes a flow channel assembly. The flow channel includes: a fluid seat (18) being defined with a fluid chamber (upstream of 18) and a flow channel  in communication with the fluid chamber (inherent), the base body being disposed on the fluid seat (fig 1); a nozzle (17)  disposed on the fluid seat and in communication with the fluid chamber (fig 1);  20a movable member (7, 15)  movably passing through the fluid chamber to open and close the nozzle; and a fluid supply joint (19) communicating with the flow channel to provide fluid to the nozzle through the flow channel and the fluid chamber.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to replace the flow channel assembly of Wu with the flow channel assembly of Vermes Microdispensing in order to have the flow channel assembly be made of individual parts so that a single element is more easily replicable.
25Regarding claim 35, the executor comprises: a lever (72, Wu) disposed in the executor mounting cavity with both ends thereof being movable, and a first end of the lever being connected with the movable member to control movement of the movable member (fig 1, Wu); an actuator (5, Wu) telescopically disposed within the executor mounting cavity, the actuator 30being connected to a second end of the lever to control movement of the lever (fig 1, Wu), wherein the adjusting member (11, Wu) is connected with the actuator to adjust the operating position of the actuator, the clearance sheets (101 Kappel) being disposed between the inner wall surface of the executor mounting cavity and the adjusting member to adjust the pre-tensioning force of the actuator; and - 35 -a controller (the actuator inherently has to be connected to a controller to operate) connected with the actuator to control extension and draw back of the actuator, the executor further 5comprises a swing pin shaft (8, Wu) disposed within the executor mounting cavity, an axis of the swing pin shaft is perpendicular to an axis of the actuator which is offset from the axis of the actuator in a horizontal direction, and the second end of the lever is connected to the swing pin shaft to pivot about the swing pin shaft (fig 1 Wu).  
Regarding claim 3610363, the swing pin shaft is formed in a column shape, and the base body is provided with a positioning groove adapted to mount the swing pin shaft (fig 1 Wu), a lower surface at the second end of the lever is provided with a fitting concave surface that fits with the swing pin shaft, and the swing pin shaft is disposed between the positioning groove and the fitting concave surface (fig 1 Wu).
Regarding claim 37,  the adjusting member is provided at an upper end of the actuator (fig 1 Wu), an upper actuator top block (9, Wu) is disposed between the adjusting member and the upper end of the actuator, a lower actuator top block (10, Wu) is disposed between a lower end of the actuator and the second end of the lever, and the lower actuator 30top block abuts against the lower end of the actuator and the second end of the lever (fig 1 Wu).  
Regarding claim 38,  a lower surface of the adjusting member is formed as an upwardly concave curved surface, an upper surface of the upper actuator top block is formed as an upwardly projecting curved surface (fig 1 Wu), and a radius of - 36 -the upper surface of the upper actuator top block is smaller than that of the lower surface of the adjustment element (fig 1 Wu) wherein  an upper surface of the 5second end of the lever is provided with a first protrusion (fig 1 Wu), a cross section of which is formed into an arcuate shape (fig 1 Wu), and a lower surface of the lower actuator top block is provided with a notch (fig 1 Wu), a cross section of which is formed in an arcuate shape, and a radius of the first projection is smaller than a radius of the notch (fig 1 Wu).  
Regarding claim 40, 15 further comprising: a guiding seat (see marked up figure below) disposed in the positioning hole, wherein the guiding seat is provided with a guiding hole penetrating through in an axial direction thereof (fig 1, Vermes Microdispensing), and the movable member is movably disposed on the guiding seat along the axial direction of the guiding hole, wherein the movable member comprises: a cylindrical shaft (7, Vermes Microdispensing) movably disposed in the guiding hole along an axial direction thereof, and a lower end of the cylindrical shaft being formed as a ball head (14, Vermes Microdispensing); and  25an upper end part disposed at an upper end of the cylindrical shaft, the upper end part having a size larger than a radius of the cylindrical shaft, and a first elastic element being disposed between the upper end part and the guiding seat (fig 1, Vermes Microdispensing).  
Regarding claim 44, the flow channel assembly (of Vermes Microdispensing) further comprise: an adapter (38) being defining with a flow guiding passage (FIG 1), and the adapter is connected to the fluid seat and the flow guiding passage is communicated 30with the flow channel, and the fluid supply joint is disposed on the adapter and is communicated with the flow guiding passage (FIG 1).  
Regarding claim 45, the above combination fails to disclose that  the adapter and the fluid seat are connected by a screw.
 However, the examiner takes official notice that screws are well known in the art and are often used to connect two separate elements.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use a screw to connect the adapter and the fluid seat in order to make them easily removable
Regarding claim 48,  the flow channel extends slantedly (fig 1) with respect to a horizontal direction, the flow guiding passage extends in a vertical direction, a lower end of the flow channel communicates with the fluid chamber, and an upper end of the flow channel communicates with a lower end of the flow guiding 25passage (fig 1).  


    PNG
    media_image1.png
    600
    638
    media_image1.png
    Greyscale


Claim 39  is/are rejected  under 35 U.S.C. 103 as being unpatentable over Wu (CN202070458) as modified by of Kappel et al. (6,062,533) and Vermes Microdispensing (DE 202014103488 U1) above, further in view of Liu (CN204312818)
Regarding claim 39, Wu as modified above shows all aspects of the applicant’s invention as in claim 2, but fails to show  a lower surface of the first end of the lever is provided with a second protrusion, a cross section of which is formed in an arcuate shape and the second protrusion abuts against an upper end surface of the movable member.  
Liu shows a similar device that includes a lever (10), the a lower surface of the first end of the lever is provided with a second protrusion (where 10 meets 7), a cross section of which is formed in an arcuate shape and the second protrusion abuts against an upper end surface of the movable member (fig 1, where 10 meets 7).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field replace the connecter between the lever and the movable member of Wu with the connection of Liu, in order to make the connection between the lever and the movable member move smoothly.

Response to Arguments
Applicant's arguments filed 6/21/22 have been fully considered but they are not persuasive.
Regarding the applicant remarks concerning claim 34 as rejected by Kappel, the examiner notes that the claim merely requires an adjusting member disposed in the executor mounting cavity and connected with the executor. The adjusting member must be capable of adjusting the operating position of the executer. The examiner notes that element 19 of Kappel is clearly a member that is disposed in the executor mounting cavity and connected with the executor as shown in figure 1. Element 19 is fully capable of adjusting the operating position of the executer by making the lower end of the executor longer when element 19 is installed. Additionally, the examiner notes that the applicant has not provided any specific details on how the adjustment member of the present application adjusts the operating position of the executer. In fact, the specification just points to element 130 as the adjustment member and fails to  provide any structure or mechanisms as to how element 130 functions. It is the examiner’s position that element 19 of Kappel adjusts the operating position of the executer in as much of a way as element 130 of the present invention does.
Claim 34 also requires a position hole in communication with the executor mounting cavity. The examiner notes that bore 4 is being considered the  positioning hole. Bore 4 communicates with the executor mounting cavity in a few ways. First, bore 4 is formed in the same element as the executor mounting cavity. Second, bore 4 is fluidly connected to executor mounting cavity 3 below element 11 and seals 18. Third, bore 4 is in mechanical communication with the executor mounting cavity vial element 5.
Regarding the applicants remarks concerning the 103 rejection of Wu, Kappel and Vermes, the examiner notes that element 11 of Wu is being considered an adjusting member because element 11 is clearly a member that is disposed in the executor mounting cavity and connected with the executor as shown in figure 1. Element 11 is fully capable of adjusting the operating position of the executer by making the of the executor longer when element 11 is installed. Additionally, the examiner notes that the applicant has not provided any specific details on how the adjustment member of the present application adjusts the operating position of the executer. In fact, the specification just points to element 130 as the adjustment member and fails to  provide any structure or mechanisms as to how element 130 functions. It is the examiner’s position that element 11 of Wu adjusts the operating position of the executer in as much of a way as element 130 of the present invention does. Lastly, element 11 of Wu appears to look identical to element 130 of the applicants invention.
Regarding the applicant’s arguments concerning the spacer discs of Kappel, the examiner notes that nowhere does Wu disclose that any added force to the executor would be harmful. Additionally, one of ordinary skill in the art would know that removing the spacer discs will decrease the force and adding spacer discs will increase the force. In the proposed combination, the ability to add and subtract spacer discs will allow for the user to both increase the force as well as decrease the force of the executor.
The above rejections are being maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        7/6/2022